      Case 2:18-cv-00870-ECM-KFP Document 101-1 Filed 11/13/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

ALLISON P. SMITH,                          )
                                           )
        Plaintiff,                         )
                                           )            CASE NUMBER
vs.                                        )        2:18-cv-00870-ECM-WC
                                           )
TOMMY GLASSCOCK,                           )
                                           )
        Defendant.                         )


                DEFENDANTS’ NOTICE OF TRIAL CONFLICT


        COMES NOW Mark Boardman, the attorney for Defendant Tommy

Glasscock in the above matter, and files this Notice of Trial Conflict, because the

above case and Sharon Robinson vs. Alabama State University and Forritte L.

Lawson, Civil Action No. 2:16-CV-148-KFP, are both set for trial the week of

February 1, 2021.



                                      /s/ Mark S. Boardman
                                      Mark S. Boardman (BOA001)
                                      BOARDMAN, CARR, PETELOS,
                                         WATKINS, & OGLE, P.C.
                                      400 Boardman Drive
                                      Chelsea, Alabama 35043-8211
                                      Telephone: (205) 678-8000
                                      Facsimile: (205) 678-0000
    Case 2:18-cv-00870-ECM-KFP Document 101-1 Filed 11/13/20 Page 2 of 2




                          CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM-ECF electronic filing system which will send
notification of such filing to the following if registered. If the following is not
registered with the CM-ECF electronic filing system, I certify that I served the
foregoing by United States certified mail, properly addressed and postage prepaid, to
wit:

Terrell McCants, Esq.
BURRELL & MCCANTS, LLC
712 32nd Street South
Birmingham, Alabama 35233

Sonya C. Edwards, Esq.
EDWARDS LAW, LLC
3900 Montclair Road
Suite 1 # 130937
Birmingham, Alabama 35213


                                        /s/ Mark S. Boardman
                                        Of Counsel




                                          2
